United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60470
                           Summary Calendar



ANTONINO LOPEZ-BAUTISTA, also known as,
FLORENCIO HERNANDEZ-SANCHEZ,

                                      Petitioner,

versus

ALBERTO R. GONZALEZ, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A76 805 801
                         --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

         Antonio Lopez-Bautista, a/k/a Florencio Hernandez-Sanchez,

petitions for review of the decision of the Board of Immigration

Appeals (BIA) denying his motion to reopen his immigration

proceedings.     Lopez-Bautista does not challenge the BIA’s ruling

that the motion to reopen was untimely or that it lacked

jurisdiction to act on the motion pursuant to 8 C.F.R.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-60470
                                  -2-

§§ 1003.23(b) and 1003.2(d) in light of his departure from the

United States.   He has therefore waived these issues.    See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993).

     Lopez-Bautista instead argues that his motion to reopen

should have been granted because the April 1, 1998, removal order

was improvidently granted.    Because Lopez-Bautista did not raise

this argument before the BIA, we lack jurisdiction to review it.

Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).     Given the

foregoing, the petition for review is DISMISSED IN PART FOR LACK

OF JURISDICTION AND DENIED IN PART.